—In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), entered September 10, 1998, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The plaintiff, Energy Brands, Inc., produces bottled drinking water under the name Glaceau. It commenced this action to recover damages for defamation after Glaceau was named in a press release issued by the defendants discussing problematic findings of tests performed on 100 brands of bottled drinking water sold in Nassau County. Contrary to the plaintiff’s assertions on appeal, the statements at issue, which, inter alia, had implications as to the health and welfare of consumers, were protected by privilege (see, Park Knoll Assocs. v Schmidt, 59 NY2d 205; Clark v McGee, 49 NY2d 613; Stukuls v State of New York, 42 NY2d 272). Thus, even taking the allegations of the complaint as true and giving every reasonable inference to the plaintiff, dismissal of the complaint was warranted (see, Sanders v Winship, 57 NY2d 391; Morone v Morone, 50 NY2d 481). Ritter, J. P., Joy, Goldstein and McGinity, JJ., concur.